Title: To George Washington from Lieutenant General Cornwallis, 2 June 1777
From: Cornwallis, Charles, second earl of
To: Washington, George



Sir
Brunwic [N.J.] June 2d 1777

I understand that Lieut: Martin when surrounded by a Party of Hessian Cavalry did not ask quarter, but on the contrary wounded one of the Hessians, when they were close to him, which so exasperated the others that they immediately cut him down with their Sabres; When a man is kill’d in that manner his body must of course be mangled: But the Hessians gave the strongest Proof that they were not actuated by a spirit of wanton cruelty, As they brought in a Serjeant and six men of the same party Prisoners, of whom one only was wounded. I am, Sir, with due Respect Your Most Obedt Servt

Cornwallis

